      Case 4:19-cv-01961 Document 1 Filed on 05/30/19 in TXSD Page 1 of 12




  UNITED STATES DISTRICT COURT                           SOUTHERN DISTRICT OF TEXAS


Lauren Davis, on behalf of herself and             §
others similarly situated,                         §
                                                   §
       Plaintiff,                                  §
                                                   § Civil Action No. 4:19-cv-1961
vs.                                                §
                                                   §
Mindshare Ventures LLC, d/b/a AtlasRTX,            §
and Trendmaker Homes, Inc.,                        §
                                                   §
       Defendants.                                 §

                                 CLASS ACTION COMPLAINT

                                       Nature of this Action

       1.        Lauren Davis (“Plaintiff”) brings this class action against Mindshare Ventures LLC

d/b/a AtlasRTX (“AtlasRTX”) and Trendmaker Homes, Inc. (“Trendmaker”), under the Telephone

Consumer Protection Act (“TCPA”).

       2.        Upon information and good faith belief, AtlasRTX and Trendmaker routinely

violate 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(2) by using an automatic

telephone dialing system to deliver non-emergency advertising and marketing text messages to

telephone numbers assigned to a cellular telephone service without prior express written consent.

                                      Jurisdiction and Venue

       3.        This Court has subject matter jurisdiction under 47 U.S.C. § 227(b)(3) and 28

U.S.C. § 1331.

       4.        Venue is proper before this Court under to 28 U.S.C. § 1391(b) as Trendmaker

resides in this district, and as a significant portion of the transactions giving rise to this action

occurred in Texas.


                                                 1
      Case 4:19-cv-01961 Document 1 Filed on 05/30/19 in TXSD Page 2 of 12



                                              Parties

       5.      Plaintiff is a natural person who at all relevant times resided in Dallas, Texas.

       6.      AtlasRTX is a computer software company, based in Park City, Utah, and operated

by Mindshare Ventures LLC, which is a consulting company also based in Park City, Utah.

       7.      Trendmaker is a home builder based in Houston, Texas.

       8.      Trendmaker operates as a subsidiary of Tri Pointe Group, Inc.

       9.      Tri Pointe Group, Inc. is a publicly traded company, based in Irvine, California,

and listed on the New York Stock Exchange as TPH.

                                       Factual Allegations

       10.     Plaintiff is (and has been at all times relevant to this action) the regular and sole

user of her cellular telephone number—(214) 471-XXXX.

       11.     On February 7, 2019, at 3:22 pm, Plaintiff received the following text message on

her cellular telephone:




       12.     A copy of the full February 7, 2019 text message is attached as Exhibit A.




                                                 2
      Case 4:19-cv-01961 Document 1 Filed on 05/30/19 in TXSD Page 3 of 12



        13.     When dialed, telephone number (972) 734-8779 plays a recorded message that

begins: “Thank you for calling Trendmaker Homes . . . .”

        14.     When clicked, http://go.atlasrtx.com/rd?eid=920741&a=ctac links to a website

operated by Trendmaker.

        15.     A copy of the home page for the website operated by Trendmaker is attached as

Exhibit B.

        16.     AtlasRTX delivers “SMS text and messages” and “automated . . . message[s] from

an A.I. powered bot . . . .” 1

        17.     AtlasRTX describes a component of the system it uses to deliver SMS and text

messages as its “SalesRTX bot.” 2

        18.     AtlasRTX characterizes its engagement tactics as delivering “outreach messages to

large audiences” by using “messages sent via SMS from a chatbot.” 3

        19.     With reference to a home builder other than Trendmaker, AtlasRTX boasts:

“AtlasRTX deployed chatbots has been one of the most successful lead generation campaigns

for Magnolia Homes . . . .” 4




1
        https://www.atlasrtx.com/home-builder.
2
       https://www.atlasrtx.com/chatbot-blog/2019/5/7/atlasrtx-and-homebuilders-match-made-
in-heaven.
3
       https://cdn2.hubspot.net/hubfs/2698995/Sales%20Acceleration%20Guide.pdf?
__hstc=15931241.8bfd09d7ab99d7b00c0365f6c2e89d8e.1557951834982.1557951834982.1558
019342433.2&__hssc=15931241.17.1558019342433&__hsfp=742102457.
4
       https://www.atlasrtx.com/chatbot-blog/2019/5/7/atlasrtx-and-homebuilders-match-made-
in-heaven.



                                                 3
      Case 4:19-cv-01961 Document 1 Filed on 05/30/19 in TXSD Page 4 of 12



       20.     With reference to a different home builder other than Trendmaker, AtlasRTX

boasts: “Another example of success with AtlasRTX is Woodside Homes. As you know the

home building market is extremely competitive and it takes creativity to get ahead of the

competition. Woodside homes realized the most effective way to do this was to implement a

chatbot, specifically our SalesRTX bot.” 5

       21.     With reference to Trendmaker, AtlasRTX promotes a video testimonial from a

Trendmaker representative—recorded during a February 19-21, 2019 NAHB International

Builders Show in Las Vegas, Nevada—who states, in part: “So we did a mass text message

campaign to 3,000 D leads, aged leads, leads that nobody wanted to touch . . . .” 6

       22.     The visual presentation displayed while the Trendmaker representative spoke about

Trendmaker’s mass text campaign reads: “We incorporated a mass text campaign to ALL 3,000

AGED LEADS.” 7

       23.     With reference to home buying in general, AtlasRTX states: “In this webinar we

examine how home builders like you are leveraging artificial intelligence and mobile messaging

to create real-world solutions that are making all of these issues a thing of the past.” 8

       24.     AtlasRTX explains that “what we do in our platform is all of [the] texting happens

from a centralized platform associated with the business . . . or the community . . . . Every business




5
       Id.
6
       Id.
7
       Id.
8
       http://try.atlasrtx.com/ibs-webinar.



                                                   4
      Case 4:19-cv-01961 Document 1 Filed on 05/30/19 in TXSD Page 5 of 12



we work with has either a phone number associated to the entire business or to a particular location

. . . they have multiple offices and all of those communications come from that number . . . .” 9

       25.     Plaintiff did not give AtlasRTX or Trendmaker prior express written consent to

send text messages to her cellular telephone number by using an automatic telephone dialing

system.

       26.     Upon information and good faith belief, AtlasRTX sent text messages to Plaintiff’s

cellular telephone number and the cellular telephone numbers of the members of the class on

behalf, for the benefit of, and at the direction of, Trendmaker.

       27.     Upon information and good faith belief, and in light of the nature and character of

the text messages at issue, AtlasRTX and Trendmaker sent their text message to Plaintiff’s cellular

telephone number (and those of the putative class members) by using an automatic telephone

dialing system.

       28.     Upon information and good faith belief, and in light of the nature and character of

the text messages at issue, AtlasRTX and Trendmaker sent their text message to Plaintiff’s cellular

telephone number (and those of the putative class members’) by using “equipment which has the

capacity—(1) to store numbers to be called or (2) to produce numbers to be called, using a random

or sequential number generator—and to dial such numbers automatically (even if the system must

be turned on or triggered by a person).” Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1053

(9th Cir. 2018).

       29.     Upon information and good faith belief, AtlasRTX and Trendmaker sent their text

message to Plaintiff’s cellular telephone number (and those of the putative class members’) for

non-emergency purposes.



9
       http://try.atlasrtx.com/lead-generation-webinar.


                                                 5
      Case 4:19-cv-01961 Document 1 Filed on 05/30/19 in TXSD Page 6 of 12



       30.     Upon information and good faith belief, AtlasRTX and Trendmaker sent their text

message to Plaintiff’s cellular telephone number voluntarily.

       31.     Upon information and good faith belief, AtlasRTX and Trendmaker sent their text

message to Plaintiff’s cellular telephone number under their own free will.

       32.     Upon information and good faith belief, AtlasRTX and Trendmaker had knowledge

that they were using an automatic telephone dialing system to send their text message to Plaintiff’s

cellular telephone number.

       33.     The purpose of the text message that AtlasRTX and Trendmaker sent to Plaintiff’s

cellular telephone number was to advertise and market Trendmaker’s business.

       34.     Plaintiff suffered actual harm as a result of AtlasRTX and Trendmaker’s text

message in that she suffered an invasion of privacy, an intrusion into her life, and a private

nuisance.

       35.     Upon information and good faith belief, AtlasRTX and Trendmaker, as a matter of

pattern and practice, use an automatic telephone dialing system to send text messages, absent prior

express written consent, to telephone numbers assigned to a cellular telephone service.

                                    Class Action Allegations

       36.     Plaintiff brings this action under Federal Rule of Civil Procedure 23, and as a

representative of the following class:

       All persons throughout the United States (1) to whom AtlasRTX and Trendmaker
       delivered, or caused to be delivered, a text message, (2) directed to a number
       assigned to a cellular telephone service, (3) by using an automatic telephone dialing
       system, (4) within four years preceding the date of this complaint through the date
       of class certification.

       37.     Excluded from the class are AtlasRTX and Trendmaker, their officers and directors,

members of their immediate families and their legal representatives, heirs, successors, or assigns,




                                                 6
      Case 4:19-cv-01961 Document 1 Filed on 05/30/19 in TXSD Page 7 of 12



and any entity in which AtlasRTX or Trendmaker has or had a controlling interest.

        38.     Upon information and belief, the members of the class are so numerous that joinder

of all of them is impracticable.

        39.     The exact number of the members of the class is unknown to Plaintiff at this time,

and can be determined only through appropriate discovery.

        40.     As noted above, AtlasRTX and Trendmaker admit to having sent mass advertising

and marketing text messages to at least 3,000 individuals.

        41.     The members of the class are ascertainable because the class is defined by reference

to objective criteria.

        42.     In addition, the members of the class are identifiable in that, upon information and

belief, their cellular telephone numbers, names, and addresses can be identified in business records

maintained by AtlasRTX and Trendmaker, and by third parties.

        43.     Plaintiff’s claims are typical of the claims of the members of the class.

        44.     As it did for all members of the class, AtlasRTX and Trendmaker used an automatic

telephone dialing system deliver a text message to Plaintiff’s cellular telephone number.

        45.     Plaintiff’s claims, and the claims of the members of the class, originate from the

same conduct, practice, and procedure on the part of AtlasRTX and Trendmaker.

        46.     Plaintiff’s claims are based on the same theories as are the claims of the members

of the class.

        47.     Plaintiff suffered the same injuries as the members of the class.

        48.     Plaintiff will fairly and adequately protect the interests of the members of the class.

        49.     Plaintiff’s interests in this matter are not directly or irrevocably antagonistic to the

interests of the members of the class.




                                                   7
         Case 4:19-cv-01961 Document 1 Filed on 05/30/19 in TXSD Page 8 of 12



          50.      Plaintiff will vigorously pursue the claims of the members of the class.

          51.      Plaintiff has retained counsel experienced and competent in class action litigation.

          52.      Plaintiff’s counsel will vigorously pursue this matter.

          53.      Plaintiff’s counsel will assert, protect, and otherwise represent the members of the

class.

          54.      The questions of law and fact common to the members of the class predominate

over questions that may affect individual members of the class.

          55.      Issues of law and fact common to all members of the class are:

                a. AtlasRTX and Trendmaker’s conduct, pattern, and practice as it pertains to

                   delivering text messages;

                b. AtlasRTX and Trendmaker’s use of an automatic telephone dialing system as

                   defined by the TCPA;

                c. AtlasRTX and Trendmaker’s violations of the TCPA;

                d. Whether AtlasRTX and Trendmaker’s text messages constitute advertising and

                   marketing; and

                e. The availability of statutory penalties.

          56.      A class action is superior to all other available methods for the fair and efficient

adjudication of this matter.

          57.      If brought and prosecuted individually, the claims of the members of the class

would require proof of the same material and substantive facts.

          58.      The pursuit of separate actions by individual members of the class would, as a

practical matter, be dispositive of the interests of other members of the class, and could

substantially impair or impede their ability to protect their interests.




                                                      8
      Case 4:19-cv-01961 Document 1 Filed on 05/30/19 in TXSD Page 9 of 12



       59.     The pursuit of separate actions by individual members of the class could create a

risk of inconsistent or varying adjudications, which might establish incompatible standards of

conduct for AtlasRTX and Trendmaker.

       60.     These varying adjudications and incompatible standards of conduct, in connection

with presentation of the same essential facts, proof, and legal theories, could also create and allow

the existence of inconsistent and incompatible rights within the class.

       61.     The damages suffered by each individual member of the class may be relatively

small, thus, the expense and burden to litigate each of their claims individually make it difficult

for the members of the class to redress the wrongs done to them.

       62.     The pursuit of Plaintiff’s claims, and the claims of the members of the class, in one

forum will achieve efficiency and promote judicial economy.

       63.     There will be little difficulty in the management of this action as a class action.

       64.     AtlasRTX and Trendmaker have acted or refused to act on grounds generally

applicable to the members of the class, making final declaratory or injunctive relief appropriate.

                                             Count I
                             Violation of 47 U.S.C. § 227(b)(1)(A)(iii)

       65.     Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1-64

       66.     A text message is a “call” as defined by the TCPA. See Satterfield v. Simon &

Schuster, Inc., 569 F.3d 946, 954 (9th Cir. 2009); Arredondo v. Flexi Corp., No. 5:17-CV-4, 2017

WL 7796192, at *1 (S.D. Tex. Aug. 18, 2017) (“Making a call using an automatic telephone

dialing system triggers responsibility under the TCPA regardless of whether the recipient answers.

. . . A text message to a cellular telephone qualifies as a ‘call’ for such purposes.”).

       67.     47 U.S.C. § 227(b)(1)(A)(iii) makes it “unlawful for any person within the United



                                                   9
      Case 4:19-cv-01961 Document 1 Filed on 05/30/19 in TXSD Page 10 of 12



States . . . to make any call (other than a call made for emergency purposes or made with the prior

express consent of the called party) using any automatic telephone dialing system or an artificial

or prerecorded voice . . . to any telephone number assigned to a paging service, cellular telephone

service, specialized mobile radio service, or other radio common carrier service, or any service for

which the called party is charged for the call . . . .”

        68.      47 C.F.R. § 64.1200(a)(2) additionally states, with respect to advertisement and

telemarketing calls—of which AtlasRTX and Trendmaker’s text to Plaintiff is—that “[n]o person

or entity may . . . [i]nitiate or cause to be initiated, any telephone call that includes or introduces

an advertisement or constitutes telemarketing, using an automatic telephone dialing system or an

artificial or prerecorded voice, to any of the lines or telephone numbers described in paragraphs

(a)(1)(i) through (iii) of this section, other than a call made with the prior express written consent

of the called party . . . .”

        69.      47 C.F.R. § 64.1200(f)(8) defines “prior express written consent” as “an agreement,

in writing, bearing the signature of the person called that clearly authorizes the seller to deliver or

cause to be delivered to the person called advertisements or telemarketing messages using an

automatic telephone dialing system or an artificial or prerecorded voice, and the telephone number

to which the signatory authorizes such advertisements or telemarketing messages to be delivered.”

        70.      AtlasRTX and Trendmaker violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §

64.1200(a)(2) by utilizing an automatic telephone dialing system to send an advertising and

marketing text message to Plaintiff’s cellular telephone number without prior express written

consent.




                                                   10
     Case 4:19-cv-01961 Document 1 Filed on 05/30/19 in TXSD Page 11 of 12



       71.      As a result of AtlasRTX and Trendmaker’s violations of 47 U.S.C. §

227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(2), Plaintiff, and the members of the class, are

entitled to damages in an amount to be proven at trial.

                                          Prayer for Relief
       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Determining that this action is a proper class action;

             b) Designating Plaintiff as a class representative under Federal Rule of Civil

                Procedure 23;

             c) Designating Plaintiff’s counsel as class counsel under Federal Rule of Civil

                Procedure 23;

             d) Adjudging and declaring that AtlasRTX and Trendmaker violated 47 U.S.C. §

                227(b)(1)(A)(iii);

             e) Enjoining AtlasRTX and Trendmaker from continuing their violative behavior,

                including continuing to deliver text messages to Plaintiff’s cellular telephone

                number, and to the cellular telephone numbers of the members of the class, without

                prior express written consent;

             f) Awarding Plaintiff and the members of the class damages under 47 U.S.C. §

                227(b)(3)(B);

             g) Awarding Plaintiff and the members of the class treble damages under 47 U.S.C. §

                227(b)(3);

             h) Awarding Plaintiff and the class reasonable attorneys’ fees, costs, and expenses

                under Rule 23 of the Federal Rules of Civil Procedure;

             i) Awarding Plaintiff and the members of the class any pre-judgment and post-

                judgment interest as may be allowed under the law; and


                                                  11
     Case 4:19-cv-01961 Document 1 Filed on 05/30/19 in TXSD Page 12 of 12



            j) Awarding such other and further relief as the Court may deem just and proper.

                                     Demand for Jury Trial
        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all triable issues.

        Date: May 30, 2019                   /s/ Aaron D. Radbil
                                             Aaron D. Radbil
                                             Greenwald Davidson Radbil PLLC
                                             401 Congress Avenue, Suite 1540
                                             Austin, Texas 78701
                                             Phone: (512) 803-1578
                                             Fax: (561) 961-5684
                                             aradbil@gdrlawfirm.com

                                             Counsel for Plaintiff and the proposed class




                                                12
